                             Case 3:20-cv-07811-RS Document 98-1 Filed 08/10/21 Page 1 of 3



                     1 REES F. MORGAN (State Bar No. 229899)
                       JONATHAN R. BASS (State Bar No. 75779)
                     2 STAN ROMAN (State Bar No. 87652)
                       MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                     3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                       COBLENTZ PATCH DUFFY & BASS LLP
                     4 One Montgomery Street, Suite 3000
                       San Francisco, California 94104-5500
                     5 Telephone: 415.391.4800
                       Facsimile: 415.989.1663
                     6 Email:     ef-rfm@cpdb.com
                                  ef-jrb@cpdb.com
                     7            ef-sgr@cpdb.com
                                  ef-msc@cpdb.com
        0
                     8            ef-wia@cpdb.com
        0
        U)
        U)

                     9 Attorneys for Claimants
        "
        0
        rl
                       First 100, LLC, 1st One Hundred Holdings, LLC
        "
        en
                    10 and Battle Born Investments Company, LLC
        "'
        C:

        0
c..
_,J -
    :.=             11
....J   "' N1
        u "'                                              UNITED STATES DISTRICT COURT
VJ
VJ      O- "'
           rl
                    12
~       -~u en~                                          NORTHERN DISTRICT OF CALIFORNIA
~ ~ en
>-
LL
        ~
        LL
              rl
              st
                    13
LL      C:    X                                              SAN FRANCISCO DIVISION
0::,    "'"'
:r:
        Ul

        0
              LL

              •
                    14
uo
I- 0          O
<t
c.. ~ ~
        N1    0
                    15
 N      ·; .....j        UNITED STATES OF AMERICA,                           Case No. 3:20-cv-07811-RS
I- "'         en
zw
....J
        ~
            -"'.    16
ro " rl
        "U)


o;:o:::r-                                   Plaintiff,                       DECLARATION OF JEFFREY
u       Ul
                    17                                                       NICHOLAS IN SUPPORT OF
         >-
                                  V.                                         CLAIMANTS' OPPOSITION TO
        "E
        0
        bll
                    18                                                       MOTION TO STRIKE THE CLAIMS OF
        ~



        0
         C:              Approximately 69,370 Bitcoin (BTC), Bitcoin         CLAIMANTS BATTLE BORN
        ~           19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin             INVESTMENTS COMP ANY, LLC, FIRST
        "
        C:               Cash (BCH) seized from                              100, LLC AND 1ST ONE HUNDRED
        0
                    20   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 HOLDINGS, LLC

                    21                      Defendant.                       Date:     September 9, 2021
                                                                             Time:     1:30 p.m.
                    22                                                       Ctrm:     3 (Via Zoom)
                         First 100, LLC, 1st One Hundred Holdings,
                    23   LLC, and Battle Born Investments Company,           The Hon. Richard Seeborg
                         LLC,
                    24                                                       Trial Date:          None Set
                                            Claimants.
                    25

                    26

                    27
                         18906.0014812-5214-9491.1                     -1-                         Case No. 3:20-cv-07811-RS
                    28   DECLARATION OF JEFFREY NICHOLAS IN SUPPORT OF CLAIMANTS' OPPOSITION TO MOTION
                         TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST
                                            100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                         125208127.2
                                 Case 3:20-cv-07811-RS Document 98-1 Filed 08/10/21 Page 2 of 3



                         1                                 DECLARATION OF JEFFREY NICHOLAS

                         2

                         3             I, Jeffrey Nicholas, declare as follows:

                         4             1.        I am a partner of Fox Rothschild LLP, attorneys for Claimants First 100, LLC, 1st

                         5   One Hundred Holdings, LLC and Battle Born Investments Company, LLC ("Claimants"). I have

                         6   personal knowledge of the facts set forth herein. If called as a witness, I could and would

                         7   competently testify to the matters stated herein.

       0
                         8             2.        I was first contacted about this matter on February 27, 2021 by Claimants who
       .,.,.,.,
       0


       ,;.
       0
                         9 inquired as to whether my firm had an office in San Francisco that could serve as local counsel in
       rl
       st
       en
        re              10   a civil asset forfeiture proceeding involving bitcoin acquired by Claimants by way of the
        C:


c.. .....0
_J     =re rn           11   bankruptcy proceeding of Raymond Ngan. I was familiar with Mr. Ngan's bankruptcy proceeding
--'
       u "'
Vl
Vl
<l'.
       O
       u
            - "'. rl
                        12 because of work I had been doing for Claimants involving the sale of certain monatomic cooper
co -~ ~
       u en
~      C:
       re.,.,
>-     ~
u.. u.. st
                  rl    13 powder acquired from Mr. Ngan's bankruptcy estate. Claimants' CEO told me that the
u.. C: X
::J re re
Cl
Io
u
       Vl


       □
                  .
                  u..
                        14 Government had seized bitcoin from a wallet owned by Mr. Ngan or in which Mr. Ngan had an
I-     0   0
<l'.
c..
       N") 0
       QJ         co    15 interest and that Claimants intended to file claims to assert their ownership of the bitcoin.
       -          st
N      ·; ..,.j
J- Vl en
z           _rn
                        16             3.        I came to understand Claimants had recently become aware of the Government's
w
_,
   -QJ            Vl
                    .
       QJ         rl
"'o.;:;s;;t
U      Vl
       >-
                        17 seizure of the bitcoin as a result ofreading a news article, and that since that time, Claimants had
       QJ
       E
                        18 been assembling a team of lawyers and had begun initial work on the case. I also came to
       -
       0
       ""
       C:
       0
       ~
       QJ
                        19 understand that Claimants' deadline for filing their claims was 60 days from the date that the
       C:
       0
                        20 Government published notice, which Claimants and their lawyers believed would occur sometime
                        21 in the near future. It was my understanding that one of the lawyers in the group had checked and
                        22 had determined that publication of notice of the seizure of the Bitcoin had not yet taken place.
                        23             4.        Claimants filed their claims on March 16, 2021. Within 3 days of the March 16,

                        24 2021 filing by Claimants of their claims, Claimants' attorneys and the Government's attorneys
                        25 began communicating about this matter, both by email and phone. This includes telephone calls
                        26 between counsel as early as March 19, 2021 and then again on March 23, 2021.
                        27             5.        On April 6, 2021, the Government sent an email stating that: "I just wanted to
                             18906.001 4812-5214-9491.I                           -2-                        Case No. 3 :20-cv-07811-RS
                        28   DECLARATION OF JEFFREY NICHOLAS IN SUPPORT OF CLAIMANTS' OPPOSITION TO MOTION
                             TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST
                                                100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                             125208127.2
                               Case 3:20-cv-07811-RS Document 98-1 Filed 08/10/21 Page 3 of 3



                        1 check in regarding any of the explanations of claims we discussed during our last phone call." The

                        2   next day my partner Jaemin Chang responded, "We are in the process of compiling supporting

                        3   documents and preparing a memo outlining our position. We hope to have the packet to you in the

                        4   next few weeks. Unredacted Answers are attached as requested. Let me know if you need anything

                        5 further." On May 3, 2021, Claimants submitted an outline of their position to the Government.

                        6            6.        It was not until May 24, 2021, more than 2 months after the filing of the claims,

                        7   that the Government first mentioned that claims were late filed.

         0
                        8            I declare under penalty of perjury under the laws of the United States of America that the
         0

         "'
         "'
         "0             9   foregoing is true and correct.
         rl



         "'"           10            Executed on this 10th day of August, 2021, at Warrington, Pennsylvania.
         "'
         C

         0
Cl.. -
_J       =             11
.....J   <1l   M
         u "'
 V1       - "'
 V1      O rl
                       12
~        .~    ~                                                                               JEFFREY NICHOLAS
         u "'
o<J ~ cri
 >-
 LL
         ~
         LL
               rl
               "
                       13
 LL       C        X

0::J V1
     "'"'

 :r:
        LL

         0     •
                       14
 UO
 I- 0 0
 <( M 0
a..      !!    ~
                       15
 N       ·;    ,i
 I-      V1    "'
 Z
 LU
 __,
         ~

         a,"'
             ,M
                   •   16
 a:,     a, r l
0        _;:   ,q-
u        V1
                       17
         >
         a,
         E
         0             18
         ""

         a,
                       19
         C
         0
                       20
                       21

                       22

                       23

                       24
                       25
                       26
                       27
                            18906.0014812-5214-9491.l                           -3-                         Case No. 3:20-cv-07811-RS
                       28   DECLARATION OF JEFFREY NICHOLAS IN SUPPORT OF CLAIMANTS' OPPOSITION TO MOTION
                            TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST
                                               100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                            125208127.2
